DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 10/26/2020 claiming priority of earlier filed applications dated 5/3/2013.
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10860596. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below;
Instant application
10860596
Claims 1, 10, and 15, A computer-implemented method, system and one or more computer-storage media having instructions which, when executed by one or more processors comprising: 

in response to determining that a first portion of the requested data is available from a first data store, retrieving the first portion of the requested data from the first data store; determining to query a second data store, not under management of the search support system and being used as an archive for the first data store, for a second portion of the requested data that exists in both the first data store and the second data store for a period after an archive date and before a delete date associated with the first data store; in response to determining to query the second data store, causing an interface process of the search support system to retrieve the second portion of the requested data from the second data store; and providing, to the computing device, aggregated search results comprising an aggregation of the first portion and the second portion of the requested data.


in response to determining that a first portion of the requested data is available from a first data store, retrieving the first portion of the requested data from the first data store by applying, to the first portion of the requested data, extraction rules that specify how to extract field values from events included in the requested data, wherein the extraction rules comprise a late binding schema; determining that a second data store not under management of the search support system is being used as an archive for the first data store; in response to determining that a second portion of the requested data has been archived at the second data store, initiating, by the search support system, an interface process that enables retrieval of the second portion of the requested data from the second data store by converting the first query into a second query in a different query language 


	The independent claims in the instant application recites A computer-implemented method, system and one or more computer-storage media having instructions which, when executed by one or more processors comprising: receiving, at a search support system and from a computing device, a first query for requested data is similar to receiving, at a search support system and from a computing device, a first query for requested data as recited in Patent 10860596; in response to determining that a first portion of the requested data is available from a first data store, retrieving the first portion of the requested data from the first data store; determining to query a second data store, not under management of the search support system and being used as an archive for the first data store, for a second portion of the requested data that exists in both the first data store and the second data store for a period after an archive date and before a delete date associated with the first data store is a variation of in response to determining that a second portion of the requested data has been archived at the second data store, initiating, by the search support system, an interface process that enables retrieval of the second portion of the requested data from the second data store by converting the first query into a second query in a different query language than the first query and passing the second query to the second data store as recited in Patent 10860596; in response to determining to query the second data store, causing an interface process of the search support system to retrieve the second portion of the requested data from the second data store; and providing, to the computing device, aggregated search results comprising an aggregation of the first portion and the second portion of the requested data is a variation of  providing aggregated search results to the computing device, wherein the aggregated search results include an aggregation of each of the first portion and the second portion of the requested data as recited in 10860596.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20050149584 Bourbonnais et al. related to transparent archiving.
20100333162 Lloyd et al. related to system and method to provide an extensible storefront.
20070128899 Myer related to system and method for improving the efficiency, comfort, and/or reliability in operating systems such as for example windows.
20140137104 Nelson et al. related to cooperative application workload scheduling for a consolidated virtual environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 21, 2022